NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DION T. STEVENSON,                          )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1946
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry, Judge.

Howard L. Dimmig, II, Public Defender and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.